 

[image_003.jpg] 

July 2nd, 2018

 

Christopher McNulty

563 North Ave.

Weston, MA 02493

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of July 2nd, 2018 by and
between Christopher McNulty, on the one hand (the “Executive”), and VBI Vaccines
(Delaware) Inc., a Delaware corporation (the “Company”), on the other hand.

 

WHEREAS, the Company and the Executive desire to set forth, in a definitive
employment agreement, their respective rights and obligations with respect to
the Executive’s employment by the Company; and

 

WHEREAS, the Executive will be a key employee of the Company with significant
access to information concerning the Company, its subsidiaries and their
respective businesses, and the disclosure or misuse of such information or the
engaging in competitive activities by the Executive would cause substantial harm
to the Company.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Employment. The Company agrees to employ the Executive, and the Executive
agrees to accept such employment, upon the terms and conditions hereinafter set
forth. The Executive’s employment shall be contingent upon (i) the completion of
favorable reference and background checks and (ii) providing verification of
employment eligibility in the United States, pursuant to the Immigration and
Reform Control Act of 1986.

 

2. Term. Subject to the conditions set out in Section 1, the Executive’s
employment shall commence no later than August 15, 2018 (and shall continue
until terminated by either party in accordance with Section 10 of this
Agreement. The date that the Executive’s employment commences shall be referred
to herein as the “Effective Time.”

 

3. Duties. The Executive will serve as Chief Financial Officer (CFO) and Head of
Business Development of the Company and shall have such duties of a senior
executive nature as the Company’s Board of Directors (the “Board”) shall
determine from time to time. The Executive will be based in the Cambridge, MA
office and shall report to the Chief Executive Officer.

 

   

 [image_006.jpg]

 



4. Full Time; Best Efforts. The Executive shall use the Executive’s best efforts
to promote the interests of the Company, and shall devote the Executive’s full
business time and efforts to its business and affairs. The Executive shall not
engage in any other activity which could reasonably be expected to interfere
with the performance of the Executive’s duties, services and responsibilities
hereunder without the approval of the Board in its sole discretion.

 

5. Compensation and Benefits. During the term of the Executive’s employment
under this Agreement, the Executive shall be entitled to compensation and
benefits as follows:

 

(a) Base Salary. The Executive shall receive a salary at the rate of $350,000.00
USD annually (the “Base Salary”), payable in accordance with regular payroll
practices of the Company.

 

(b) Bonus. The Executive shall be eligible to be considered for an annual cash
bonus of up to thirty-five percent (35%) of the Executive’s then applicable Base
Salary (the “Bonus”), commencing with the 2018 calendar year (and pro-rated with
respect to the first year of employment based on the number of days the
Executive is employed). Bonus entitlement shall be based on the Executive’s
meeting of certain performance objectives, which shall be established by the
Board in its sole discretion. Bonus eligibility and entitlement will be at the
sole discretion of the Board and will be contingent upon the Executive remaining
actively employed with the Company through the date any Bonus is paid. The Bonus
will be paid on or before March 15 of the following calendar year. The Executive
shall not be entitled to any portion of any Bonus that might otherwise have been
awarded for any calendar year during which the Executive’s employment terminates
for any reason. All determinations regarding any Bonus will be made by the Board
in its sole discretion.

 

(c) Benefits/Business Expense Reimbursement. In addition to the Base Salary and
the Bonus, The Executive’s benefits shall include four (4) weeks of paid
vacation per year, which will accrue monthly (and pro-rated with respect to the
first year of employment). The Executive shall be entitled to receive customary
benefits that are generally available to employees of the Company in accordance
with the then-existing terms and conditions of its benefits policies, as may be
amended, modified or terminated from time to time. The Company may change any
benefits contractor, in its sole discretion, and any such change will not be a
breach of this Agreement. The Executive shall be entitled to reimbursement of
all reasonable expenses incurred in the ordinary course of business on behalf of
the Company, subject to the presentation of appropriate supporting
documentation, expense statements, vouchers and/or such other supporting
documentation as approved by or in accordance with policies established by the
Board.

 

 2 

 [image_006.jpg]

 

(d) Withholding. The Company may withhold from any compensation payable to the
Executive all applicable U.S. withholding and employment taxes and other
statutory deductions.

 

(e) Stock Options. In connection with the commencement of the Executive’s
employment, the Executive shall be granted, upon approval by the Board of
Directors at the first Board meeting following the Effective Time, an incentive
stock option to purchase 250,000 shares of the Company’s common stock. The
option shares will vest at the rate of 25% of the total number of shares on the
twelve (12) month anniversary of the Effective Time and thereafter shall vest
monthly in accordance with the terms of the applicable Stock Option Agreement.
While the Executive remains an employee of the Company, option grants to the
Executive may be granted at such times as the Board shall deem appropriate. The
amount and vesting terms related to any such grant shall be in the discretion of
the Board. Any options granted to the Executive shall be subject to the terms
and conditions of the equity incentive plan of the Company pursuant to which
such options are granted and the applicable award agreement thereunder (if any),
save and except that if the Executive is terminated for Cause under clause (v)
of the definition of Cause hereunder (i.e. failure to meet performance
expectations of the Board), the Executive shall have a period of three (3)
months following such termination to exercise any outstanding vested options
before the exercise period of such vested options expires.

 

6. Confidentiality; Intellectual Property. The Executive agrees that during the
Executive’s employment with the Company, whether or not under this Agreement,
and at all times thereafter:

 

(a) The Executive will not at any time, directly or indirectly, disclose or
divulge any Confidential Information (as hereinafter defined), except as
required in connection with the performance of the Executive’s duties for the
Company, and except to the extent required by law (but only after the Executive
has provided the Company with reasonable notice and opportunity to take action
against any legally required disclosure). As used herein, “Confidential
Information” means all trade secrets and all other information of a business,
financial, marketing, technical, scientific, clinical or other nature relating
to the business of the Company including, without limitation, any customer or
vendor lists, prospective customer names, financial statements and projections,
know-how, pricing policies, operational methods, methods of doing business,
technical processes, formulae or composition, designs and design projects,
inventions, computer hardware, software programs, business plans, data and
projects pertaining to the Company and including any information of others that
the Company has agreed to keep confidential; provided, however, that
Confidential Information shall not include any information that has entered or
enters the public domain through (i) no fault of the Executive, and (ii) no
breach by any other current or former employee of his/her confidentiality
obligations to the Company.

 

 3 

 [image_006.jpg]

 

(b) The Executive shall make no use whatsoever, directly or indirectly, of any
Confidential Information at any time, except as required in connection with the
performance of the Executive’s duties for the Company.

 

(c) Upon the Executive’s termination of employment for any reason, and upon the
request of the Company at any time and for any reason, the Executive shall
immediately deliver to the Company all materials (including all electronic and
hard copies) in the Executive’s possession which contain or relate to
Confidential Information.

 

(d) All inventions, modifications, discoveries, designs, developments,
improvements, processes, software programs, works of authorship, documentation,
formulae, data, techniques, know-how, trade secrets or intellectual property
rights or any interest therein (collectively, the “Developments”) made by the
Executive, either alone or in conjunction with others, at any time or at any
place during the Executive’s employment with the Company, whether or not reduced
to writing or practice during such period of employment, which relate to the
business in which the Company is engaged or in which the Company intends to
engage, shall be and hereby are the exclusive property of the Company, without
any further compensation to the Executive. In addition, without limiting the
generality of the prior sentence, all Developments which are copyrightable work
by the Executive are intended to be “work made for hire” and shall be and hereby
are the property of the Company.

 

(e) The Executive shall promptly disclose any Developments to the Company. If
any Development is not the property of the Company by operation of law, this
Agreement or otherwise, the Executive will, and hereby does, assign to the
Company all right, title and interest in such Development, without further
consideration, and will assist the Company and its nominees in every way, at the
expense of the Company, to secure, maintain and defend its rights in such
Development. The Executive shall sign all instruments necessary to evidence the
aforementioned assignment and for the filing and prosecution of any applications
for, or extension or renewals of, letters patent (or other intellectual property
registrations or filings) of the United States, Canada or any other country in
which the Company desires to file and that relates to any Development. The
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as such Executive’s agent and attorney-in-fact
(which designation and appointment shall be deemed coupled with an interest and
shall, to the extent permitted by law, survive the Executive’s death or
incapacity), to act for and on the Executive’s behalf to execute and file any
such applications, extensions or renewals and to do all other lawfully permitted
acts to further the prosecution and issuance of such letters patent, other
intellectual property registrations or filings, or such other similar documents
with the same legal force and effect as if executed by the Executive.



 

 4 

 [image_006.jpg]

 

(f) Attached hereto as Exhibit A is a list of all inventions, modifications,
discoveries, designs, developments, improvements, processes, software programs,
works of authorship, documentation, formulae, data, techniques, know-how, trade
secrets or intellectual property rights or any interest therein made by the
Executive prior to the date of this Agreement (collectively, the “Prior
Inventions”), which belong to the Executive and which relate to the business or
reasonably anticipated business of the Company and which are not assigned to the
Company hereunder; or, if no such list is attached, the Executive represents
that there are no such Prior Inventions. If in the course of the Executive’s
employment with the Company, the Executive incorporates into a Company product,
process, or machine a Prior Invention owned by the Executive or in which the
Executive has an interest, then 1) the Executive will notify the Company in
writing at least 60 days before efforts are made to develop or commercialize
such Prior Inventions, and 2) the Company is hereby granted a 60 day right of
first negotiation to license the Prior Invention(s) on terms mutually agreeable
to relevant parties. If the Company elects to pursue negotiations, the parties
agree to negotiate exclusively for a period of 90 days.

 

(g) The Executive waives in whole all moral rights which he may have in the
Developments, including the right to the integrity of the Developments, the
right to be associated with the Developments, the right to restrain or claim
damages for any distortion, mutilation or other modification of the
Developments, and the right to restrain use or reproduction of the Developments
in any context and in connection with any product, service, cause or
institution. The Executive agrees to confirm such waiver from time to time as
requested by the Company.

 

(h) Notwithstanding any other provision of this Agreement, (i) the Executive may
disclose Confidential Information when required to do so by a court of competent
jurisdiction, by any governmental agency having authority over the Executive or
the business of the Company or by any administrative body or legislative body
(including a committee thereof) with jurisdiction to order the Executive to
divulge, disclose or make accessible such information; and (ii) nothing in this
Agreement is intended to interfere with the Executive’s right to (a) report
possible violations of state or federal law or regulation to any governmental or
law enforcement agency or entity; (b) make other disclosures that are protected
under the whistleblower provisions of state or federal law or regulation; (c)
file a claim or charge with the Equal Employment Opportunity Commission
(“EEOC”), any state human rights commission, or any other governmental agency or
entity; or (d) testify, assist, or participate in an investigation, hearing, or
proceeding conducted by the EEOC, any state human rights commission, any other
governmental or law enforcement agency or entity, or any court. For purposes of
clarity, in making or initiating any such reports or disclosures or engaging in
any of the conduct outlined in subsection (ii) above, the Executive may disclose
Confidential Information to the extent necessary to such governmental or law
enforcement agency or entity or such court, need not seek prior authorization
from the Company, and is not required to notify the Company of any such reports,
disclosures or conduct.

 

(i) The Executive is hereby notified in accordance with the Defend Trade Secrets
Act of 2016 that the Executive will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. If the Executive files a lawsuit for retaliation against the Company
for reporting a suspected violation of law, the Executive may disclose the
Company’s trade secrets to the Executive’s attorney and use the trade secret
information in the court proceeding if the Executive files any document
containing the trade secret under seal, and does not disclose the trade secret,
except pursuant to court order.

 

 5 

 [image_006.jpg]

 

7. Non-competition. The Executive acknowledges and agrees that the consideration
for the following covenants is the Company’s agreement to provide Severance (as
defined in Section 10 below) in the event of the Executive’s termination without
Cause (other than as a result of the death or Disability of the Executive) or by
the Executive for Good Reason. The Executive agrees that, during the Executive’s
employment with the Company and for one year thereafter, irrespective of whether
the Executive resigns or is terminated either with or without Cause, the
Executive will not, directly or indirectly, individually or as a consultant to,
or an employee, officer, director, manager, stockholder (except as a stockholder
owning less than one percent (1%) of the shares of a corporation whose shares
are traded on a national securities exchange), partner, member, or other owner
or participant in any business entity other than the Company:

 

(a) carry on, participate in, or engage in any business that competes with the
Business of the Company in the United States or Canada. For purposes of this
Agreement, the term “Business of the Company” means the research, development or
commercialization of Hepatitis B prophylactic vaccines, Hepatitis B therapeutics
and virus-like particle vaccines for prophylactic and therapeutic use in both
humans and animals;

 

(b) solicit, employ, hire, endeavor to entice away from the Company, or offer
employment or any consulting arrangement to, any person or entity who is, or was
within the one-year period immediately prior thereto, employed by, or a
consultant to, the Company; or

 

(c) solicit or endeavor to entice away from the Company, any person or entity
who is, or was within the one-year period immediately prior thereto, a customer
or client of, supplier to, or other party having material business relations
with the Company

 

provided, however, that it shall not be a contravention of Section 7(b) to
employ a person who responds to a publicly posted job advertisement without any
solicitation on the part of the Executive.

 

8. Remedies. Without limiting the remedies available to the Company, the
Executive acknowledges that a breach of any of the covenants contained in
Sections 6 or 7 herein could result in irreparable injury to the Company for
which there might be no adequate remedy at law, and that, in the event of such a
breach or threat thereof, the Company shall be entitled to obtain a temporary
restraining order and/or a preliminary injunction and a permanent injunction
restraining the Executive from engaging in any activities prohibited by Sections
6 or 7 herein or such other equitable relief as may be required to enforce
specifically any of the covenants of Sections 6 or 7 herein. For purposes of
Sections 6, 7, and 8 of this Agreement, the term “Company” shall include
Variation Biotechnologies, Inc., a corporation incorporated under the Canada
Business Corporation Act, the Company, their respective subsidiaries and
affiliated companies, and the respective successors and assigns of each of the
foregoing.

 

 6 

 [image_006.jpg]

 

9. Review of Agreement; Reasonable Restrictions. The Executive: (a) has
carefully read and understands all of the provisions of this Agreement and has
had the opportunity for this Agreement to be reviewed by counsel; (b) is
voluntarily entering into this Agreement; (c) has not relied upon any
representation or statement made by the Company (or its subsidiaries,
affiliates, equity holders, agents, representatives, employees, or attorneys)
with regard to the subject matter or effect of this Agreement; (d) acknowledges
that the duration, geographical scope, and subject matter of Sections 6, 7, and
8 of this Agreement are reasonable and necessary given the Executive’s unique
position within the Company and special knowledge of the Company and its
customers; (e) acknowledges that the duration, geographical scope, and subject
matter of Sections 6, 7, and 8 of this Agreement are reasonable and necessary to
protect the goodwill, customer relationships, legitimate business interests, and
Confidential Information of the Company and its affiliates, and that the Company
would not have entered into this Agreement without the benefit of such
provisions; (f) acknowledges the significant consideration which he is receiving
for entering into this Agreement; and (g) will be able to earn a satisfactory
livelihood without violating this Agreement.

 

10. Termination.

 

(a) General. The Executive’s employment with the Company may be terminated at
any time by the Company with Cause or without Cause. Any decision regarding
termination of the Executive shall be made by the Board.

 

(b) Disability. The Executive’s employment with the Company may be terminated at
any time by the Company in the event of the Disability of the Executive.

 

(c) Change of Control. For purposes of this Agreement, the term “Change of
Control” shall mean the sale or disposition by the Company to an unrelated third
party of substantially all of its business or assets, or the sale of the capital
stock of the Company in connection with the sale or transfer of a controlling
interest in the Company to an unrelated third party, or the merger or
consolidation of the Company with another corporation as part of a sale or
transfer of a controlling interest in the Company to an unrelated third party.
For purposes of this definition, the term “controlling interest” means the sale
or transfer of the Company’s securities representing more 50% of the voting
power.

 

(d) Definitions. As used herein, the following terms shall have the following
meanings:

 

“Cause” means that, in the good faith and reasonable determination of the Board,
the Executive has (i) breached any fiduciary duty or legal or contractual
obligation to the Company or any of its subsidiaries or affiliates, where, if
the Company determines, in its sole discretion, that the breach is curable,
written notice is given to the Executive and the Executive does not cure the
breach within fourteen (14) days; (ii) engaged in gross negligence, willful
misconduct, fraud, embezzlement, acts of dishonesty, or a conflict of interest
relating to the affairs of the Company or any of its subsidiaries or affiliates;
(iii) been convicted of or pleaded nolo contendere to: (A) any misdemeanor
relating to the affairs of the Company or any of its subsidiaries or affiliates
(with the exception of minor misdemeanors not involving moral turpitude); or (B)
any felony or indictable offence; (iv) engaged in a violation of any federal or
state laws (with the exception of minor misdemeanors not involving moral
turpitude), or federal or state securities laws; or (v) the Executive has
materially failed to meet minimum performance expectations of the Company’s
Chief Executive Officer after reasonable notice of the material performance
deficiency and a reasonable opportunity to remedy such deficiency.

 

 7 

 [image_006.jpg]

 

“Good Reason” means (i) a material breach of any material provision of this
Agreement, which breach is not cured by the Company within thirty (30) days
after receipt of written notice thereof from the Executive; (ii) the assignment
of duties or responsibilities to the Executive by the Board, which are
inconsistent in a material and adverse respect with the Executive’s position
with the Company as of the date of this Agreement; or (iii) the relocation of
the Executive, without the Executive’s prior consent, by the Company to a work
location more than fifty (50) miles from the location of the Company’s
headquarters; provided that, in the case of each of (i), (ii) and (iii), the
Company shall have been given written notice by the Executive describing in
reasonable detail the occurrence of the event or circumstance for which the
Executive believes the Executive may resign for Good Reason within fifteen (15)
days of the first occurrence thereof and the Company shall not have cured such
event or circumstance within thirty (30) days after the receipt of such notice.

 

“Disability” means the Executive is unable to perform the Executive’s duties as
an employee of the Company for a period of four (4) consecutive months in any
twelve-month period as a result of illness (mental or physical) or an accident.

 

“Severance” means a lump sum payment equal to six (6) months of Base Salary (at
the rate in effect on the date of termination) plus (ii) an additional one (1)
month’s payment of Base Salary for each full year served by the Executive
following the Effective Time, less all applicable U.S. withholding and
employment taxes and other statutory deductions.

 

(e) Effects of Termination.

 

(i) Termination Without Severance. If the Executive’s employment is terminated
during the term of this Agreement because of the Executive’s death or
Disability, or if the Company terminates the employment of the Executive with
Cause, then the Company shall have no further obligation to provide the
Executive with notice or to make any payments or provide any benefits (except
for the continuation of benefits as and to the extent required by law under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), or applicable state
equivalent laws, or the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”)) to the Executive hereunder after the date of termination,
except for payments of Base Salary and properly documented expense reimbursement
that had accrued but had not been paid prior to the date of such termination,
and payments for any accrued but unused vacation time.

 

(ii) Termination With Severance. If the Executive’s employment is terminated by
the Company without Cause (other than as a result of the death or Disability of
the Executive), if the termination is during the period that begins when
negotiations with an unrelated third party for a Change of Control begin and
ends on the twelve (12) month anniversary of the closing of the Change of
Control transaction, or the termination is by the Executive for Good Reason, the
Executive shall be entitled to payments of Base Salary and properly documented
expense reimbursement that had accrued but had not been paid prior to the date
of such termination, payments for any accrued but unused vacation time, and,
subject to the requirements set forth in Section 10(f), payment of the
Severance.

 

 8 

 [image_006.jpg]

 

(f) Conditions and Limitations to Severance. Notwithstanding the foregoing, the
obligation of the Company to make Severance payments to the Executive shall be
subject to the following provisions and conditions:

 

(i) Release of Claims. If the Executive is entitled to Severance under this
Agreement, the obligation of the Company to pay Severance shall be contingent
upon the Executive signing a general release of claims in the form attached
hereto as Exhibit B within 30 days (or such longer period as required by
applicable law) of the Executive’s termination of employment. Payment of any
Severance shall be made on the first payroll date following the date that the
Executive returns a fully-executed Release to the Company and any applicable
revocation period has expired, provided that if the time period for executing
and revoking the Release begins in one taxable year and ends in a second taxable
year, no payment of the Severance shall be made until the second taxable year.

 

(ii) Consequences of Breach. If the Executive breaches the Executive’s
obligations under Sections 6, 7, or 23 of this Agreement, the Company may
immediately cease payments of Severance and may recover all Severance paid to
the Executive after the date of such breach, subject to any statutory
obligations which the Company has in respect of the payment of statutory notice
and severance. The cessation and recovery of these payments shall be in addition
to, and not as an alternative to, any other remedies at law or in equity
available to the Company, including without limitation the right to seek
specific performance or an injunction.

 

(g) Survival. The provisions of Sections 6 through 23 of this Agreement shall
survive the term of this Agreement and the termination of the Executive’s
employment with the Company and shall continue thereafter in full force and
effect in accordance with their terms.

 

11. Enforceability, etc. This Agreement shall be interpreted in such a manner as
to be effective and valid under applicable law, but if any provision hereof
shall be prohibited or invalid under any such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating or nullifying the remainder of such provision or any other
provisions of this Agreement. If any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, such provisions shall be
construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by applicable law.

 

 9 

 [image_006.jpg]

 

12. Notices. Any notice, demand or other communication given pursuant to this
Agreement shall be in writing and shall be personally delivered, sent by
nationally recognized overnight courier or express mail, or mailed by first
class certified or registered mail, postage prepaid, return receipt requested as
follows:

 

(a) If to the Executive:

Christopher McNulty

563 North Ave.

Weston, MA 02493

Attention: Christopher McNulty

 

(b) If to the Company:

VBI Vaccines (Delaware) Inc.

222 Third Street, Suite 2241

Cambridge, MA 02142

Attention: Chief Executive Officer

 

or at such other address as may have been furnished by such person in writing to
the other party.

 

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Massachusetts, without regard
to any conflict-of-law rules that would refer its construction to the laws of
another jurisdiction. Any dispute between the parties shall exclusively be
commenced and maintained solely in any state or federal court located in the
Commonwealth of Massachusetts, and both parties hereby submit to the
jurisdiction and venue of any such court.

 

14. Amendments and Waivers. This Agreement may be amended or modified only by a
written instrument signed by the Company and the Executive. No waiver of this
Agreement or any provision hereof shall be binding upon the party against whom
enforcement of such waiver is sought unless it is made in writing and signed by
or on behalf of such party. The waiver of a breach of any provision of this
Agreement shall not be construed as a waiver or a continuing waiver of the same
or any subsequent breach of any provision of this Agreement. No delay or
omission in exercising any right under this Agreement shall operate as a waiver
of that or any other right.

 

15. Binding Effect; Assignment. This Agreement shall be binding on and inure to
the benefit of the Executive and the Executive’s heirs, executors and
administrators, and on the Company and its successors and assigns. The rights
and obligations of the Executive hereunder are personal and may not be assigned
without the prior written consent of the Company.

 

16. Entire Agreement. This Agreement constitutes the final and entire agreement
of the parties with respect to the matters covered hereby and replaces and
supersedes all other agreements and understandings relating hereto and to the
Executive’s employment.

 

 10 

 [image_006.jpg]

 

17. Counterparts. This Agreement may be executed in two counterparts, including
counterpart signature pages or counterpart electronically delivered signature
pages, each of which shall be deemed an original, but both of which together
shall constitute one and the same instrument.

 

18. No Conflicting Agreements. The Executive represents and warrants to the
Company that the Executive is not a party to or bound by any confidentiality,
non-competition, non-solicitation, employment, consulting or other agreement or
restriction which could conflict with, or be violated by, the performance of the
Executive’s duties to the Company or by the execution of this Agreement or
performance of any of the obligations hereunder.

 

19. Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

 

20. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises under any provision of this
Agreement, this Agreement shall be construed as if drafted jointly by the
parties thereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authoring any of the provisions of this
Agreement.

 

21. Notification of New Employer. For or a period of up to one year after
Executive’s termination, the Executive consents to notification by the Company
to the Executive’s new employer or its agents regarding the Executive’s rights
and obligations under this Agreement.

 

22. Key Man Insurance. The Executive acknowledges that the Company may wish to
purchase insurance on the life of the Executive, the proceeds of which would be
payable to the Company or an affiliate of same. The Executive hereby consents to
such insurance and agrees to submit to any medical examination and release of
medical records required to obtain such insurance.

 

23. Cooperation. The Executive agrees to cooperate fully with the Company in the
defense or prosecution of any threatened or actual claims, actions,
arbitrations, audits, hearings, investigations, litigations or suits (whether
civil, criminal, administrative, judicial or investigative, whether formal or
informal, whether public or private) commenced, brought, conducted or heard by
or before, or otherwise involving, any governmental body or self-regulatory
organization (“Proceedings”) which may be brought against or on behalf of the
Company which relate to events that occurred or allegedly occurred during his
employment with the Company. The Executive’s full cooperation in connection with
such claims or actions shall include, without implication or limitation, being
available to meet with counsel for the Company to prepare for discovery or trial
and to testify truthfully as a witness when reasonably requested by the Company
at reasonable times designated by the Company. The Company agrees to reimburse
the Executive for any reasonable out-of-pocket expenses that he incurs in
connection with cooperation pursuant to this section, subject to the
presentation of reasonable supporting documentation.

 

 11 

 [image_006.jpg]

 

24. Section 409A of the Code.

 

(a) Six Month Delay. If and to the extent any portion of any payment,
compensation or other benefit provided to the Executive in connection with the
Executive’s employment termination is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) and the Executive is a
specified employee as defined in Section 409A(a)(2)(B)(i), as determined by the
Company in accordance with its procedures, by which determination the Executive
hereby agrees that he is bound, such portion of the payment, compensation or
other benefit shall not be paid before the earlier of (i) the expiration of the
six month period measured from the date of the Executive’s “separation from
service” (as determined under Section 409A) or (ii) the tenth day following the
date of the Executive’s death following such separation from service (the “New
Payment Date”). The aggregate of any payments that otherwise would have been
paid to the Executive during the period between the date of separation from
service and the New Payment Date shall be paid to the Executive in a lump sum in
the first payroll period beginning after such New Payment Date, and any
remaining payments will be paid on their original schedule.

 

(b) General 409A Principles. For purposes of this Agreement, a termination of
employment will mean a “separation from service” as defined in Section 409A. For
purposes of this Agreement, each amount to be paid or benefit to be provided
will be construed as a separate identified payment for purposes of Section 409A,
and any payments that are due within the “short term deferral period” as defined
in Section 409A or are paid in a manner covered by Treas. Reg. Section 1.409A
1(b)(9)(iii) will not be treated as deferred compensation unless applicable law
requires otherwise. Neither the Company nor the Executive will have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A. This Agreement is
intended to comply with the provisions of Section 409A and this Agreement shall,
to the extent practicable, be construed in accordance therewith. Terms defined
in this Agreement will have the meanings given such terms under Section 409A if
and to the extent required to comply with Section 409A. In any event, the
Company makes no representations or warranty and will have no liability to the
Executive or any other person if any provisions of or payments under this
Agreement are determined to constitute deferred compensation subject to Section
409A but not to satisfy the conditions of Section 409A.

 

This Agreement has been executed and delivered.

 

COMPANY:

VBI Vaccines (Delaware) Inc.

 

By /s/ Jeff Baxter     Jeff Baxter, Chief Executive Officer  

 

EXECUTIVE:

 

/s/ Christopher McNulty   Aug. 14, 2018 Christopher McNulty   Date

 

 12 

 [image_006.jpg]

 

EXHIBIT A

 

List of Pre-Engagement Inventions (if applicable)

 

Title   Date   Identifying Number or Brief Description          

 

Brief Description(s) of All of Pre-Engagement Unpatented Inventions or Ideas:

 

SIGNED, SEALED AND DELIVERED in )   the presence of: )     )     )     )  
Witness ) Christopher McNulty

 

 13 

 [image_006.jpg]

 

EXHIBIT B

 

FORM OF GENERAL RELEASE

 

In consideration of the severance benefits (the “Severance”) offered to me by
VBI Vaccines (Delaware) Inc., a Delaware corporation (the “Company”), pursuant
to my Employment Agreement with the Company dated June 29, 2018 (“Employment
Agreement”) and in connection with the termination of my employment, I agree to
the following general release (the “Release”).

 

1. On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever generally release and discharge the Company,
its current, former and future parents, subsidiaries, affiliated companies,
related entities, employee benefit plans, and their fiduciaries, predecessors,
successors, officers, directors, shareholders, agents, employees and assigns
(collectively, the “Company”) from any and all claims, causes of action, and
liabilities up through the date of my execution of the Release. The claims
subject to this release include, but are not limited to, those relating to my
employment with the Company and/or any predecessor to the Company and the
termination of such employment. All such claims (including related attorneys’
fees and costs) are barred without regard to whether those claims are based on
any alleged breach of a duty arising in statute, contract, or tort. This
expressly includes waiver and release of any rights and claims arising under any
and all laws, rules, regulations, and ordinances, including, but not limited to:
Title VII of the Civil Rights Act of 1964; the Older Workers Benefit Protection
Act; the Americans With Disabilities Act; the Age Discrimination in Employment
Act; the Fair Labor Standards Act; the National Labor Relations Act; the Family
and Medical Leave Act; the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); the Workers Adjustment and Retraining Notification Act; the
Equal Pay Act of 1963; and any similar laws of the state of Massachusetts and/or
any other applicable state or governmental entity. The parties agree to apply
Massachusetts law in interpreting the Release. This Release does not extend to,
and has no effect upon, any benefits that have accrued, and to which I have
become vested, under any employee benefit plan within the meaning of ERISA
sponsored by the Company.

 

2. In understanding the terms of the Release and my rights, I have been advised
to consult with an attorney of my choice prior to executing the Release. I
understand that nothing in the Release shall prohibit me from exercising legal
rights that are, as a matter of law, not subject to waiver such as: (a) my
rights under applicable workers’ compensation laws; (b) my right, if any, to
seek unemployment benefits; (c) my right to file a charge or complaint with a
government agency such as but not limited to the Equal Employment Opportunity
Commission, the National Labor Relations Board, or any applicable state agency.
To the fullest extent permitted by law, any dispute regarding the scope of this
general release shall be resolved through binding arbitration pursuant to
Section 9 below.

 

3. I understand and agree that the Company will not provide me with the
Severance set forth in my Employment Agreement unless I execute the Release. I
also understand that I have received or will receive, regardless of the
execution of the Release, all wages owed to me together with any accrued but
unused vacation pay, less applicable withholdings and deductions, earned through
my termination date.

 

 14 

 [image_006.jpg]

 

4. As part of my existing and continuing obligations to the Company, I have
returned to the Company all the Company documents (and all copies thereof) and
other the Company property that I have had in my possession at any time,
including but not limited to the Company files, notes, drawings, records,
business plans and forecasts, financial information, specifications,
computer-recorded information, tangible property (including, but not limited to,
computers, laptops, cellphones, etc.), credit cards, entry cards, identification
badges and keys; and any materials of any kind which contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof). I understand that, even if I did not sign the Release, I am still
bound by the obligations regarding confidentiality, intellectual property and
non-competition pursuant to my Employment Agreement.

 

5. I represent and warrant that I am the sole owner of all claims relating to my
employment with the Company and/or with any predecessor of the Company, and that
I have not assigned or transferred any claims relating to my employment to any
other person or entity.

 

6. I agree to keep the Severance set forth in my Employment Agreement and the
provisions of the Release confidential and not to reveal its contents to anyone
except my lawyer, my spouse or other immediate family member, and/or my
financial consultant, or as required by legal process or applicable law.

 

7. I understand and agree that the Release shall not be construed at any time as
an admission of liability or wrongdoing by either the Company or me.

 

8. Any controversy or any claim arising out of or relating to the
interpretation, enforceability or breach of the Release shall be settled by
arbitration in the City of Boston in accordance with the employment arbitration
rules of the American Arbitration Association or any successor thereto. The
parties further agree that the arbitrator shall not be empowered to add to,
subtract from, or modify, alter or amend the terms of the Release. Any
applicable arbitration rules or policies shall be interpreted in a manner so as
to ensure their enforceability under applicable state or federal law.

 

9. I agree that I have had at least twenty-one (21) calendar days in which to
consider whether to execute the Release, no one hurried me into executing the
Release during that period, and no one coerced me into executing the Release. I
understand that the offer of the Severance and the Release shall expire on the
sixtieth (60th) calendar day after my employment termination date if I have not
accepted the Release and the Release has not become effective by that time. I
further understand that the Company’s obligations under the Release shall not
become effective or enforceable until the eighth (8th) calendar day after the
date I sign the Release provided that I have timely delivered it to the Company
and that in the seven (7) day period following the date I deliver a signed copy
of the Release to the Company I understand that I may revoke my acceptance of
the Release. I understand that payment of any Severance shall be made on the
first payroll date following the date that the Executive returns a
fully-executed Release to the Company and any applicable revocation period has
expired.

 

 15 

 [image_006.jpg]

 

10. In executing the Release, I acknowledge that I have not relied upon any
statement made by the Company, or any of its representatives or employees, with
regard to the Release unless the representation is specifically included herein.
Furthermore, the Release contains our entire understanding regarding eligibility
for and the payment of severance benefits and supersedes any or all prior
representation and agreement regarding the subject matter of the Release. Once
effective and enforceable, this agreement can only be changed by another written
agreement signed by me and an authorized representative of the Company.

 

11. Should any provision of the Release be determined by an arbitrator, court of
competent jurisdiction, or government agency to be wholly or partially invalid
or unenforceable, the legality, validity and enforceability of the remaining
parts, terms, or provisions are intended to remain in full force and effect.
Specifically, should a court, arbitrator, or agency conclude that a particular
claim may not be released as a matter of law, it is the intention of the parties
that the general release and the waiver of unknown claims above shall otherwise
remain effective to release any and all other claims.

 

I acknowledge that I have obtained sufficient information to intelligently
exercise my own judgment regarding the terms of the Release before executing the
Release.

 

EMPLOYEE’S ACCEPTANCE OF RELEASE

 

BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING: I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I HAVE
OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT. I
HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT, AND
I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.

 

Date delivered to employee ___________, ______.

Executed this ___________ day of ___________, ______.

 



    Employee Signature           Employee Name (Please Print)  

 





 16 

   

